                                  1 Jonathan W. Fountain, Esq.
                                    Nevada Bar No. 10351
                                  2 Jennifer R. Lloyd, Esq.
                                    Nevada Bar No. 9617
                                  3 HOWARD & HOWARD ATTORNEYS PLLC
                                    3800 Howard Hughes Pkwy., Suite 1000
                                  4 Las Vegas, NV 89169
                                    Tel. (702) 257-1483
                                  5 Email: jwf@h2law.com
                                    Email: jl@h2law.com
                                  6
                                    Attorneys for Plaintiff
                                  7 KIND Macayo, LLC

                                  8                            UNITED STATES DISTRICT COURT
                                                                    DISTRICT OF NEVADA
                                  9
                                      KIND MACAYO, LLC, an Arizona limited           Case No. 2:19-cv-01451-JAD-VCF
                                 10   liability company,
HOWARD & HOWARD ATTORNEYS PLLC




                                                                                     STIPULATION AND ORDER TO
                                 11               Plaintiff,                         DISMISS CIVIL ACTION IN ITS
                                                                                     ENTIRETY WITH PREJUDICE
                                 12         v.
                                 13   BLUE MACAW MEXICAN RESTAURANT
                                      LLC, a Nevada limited liability company,
                                 14   EDMON HADDAD, an individual, and                     [ECF Nos. 4, 5, 22, 39]
                                      PENNY HADDAD, an individual, and
                                 15   MACAYO VEGAS, INC., a Nevada
                                      corporation,
                                 16
                                                  Defendants.
                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28

                                                                                 1
                                  1          Pursuant to Rule 41 of the Federal Rules of Civil Procedure, Plaintiff KIND Macayo LLC

                                  2 and Defendants Blue Macaw Mexican Restaurant LLC, Edmon Haddad, Penny Haddad, and

                                  3 Macayo Vegas, Inc. (“MVI”) hereby agree and stipulate to dismiss this civil action, as to all parties

                                  4 and as to all claims, with prejudice.

                                  5          IT IS SO AGREED AND STIPULATED:

                                  6   By: /s/ Jonathan W. Fountain                        By: /s/ Wes Williams Jr.
                                      Jonathan W. Fountain, Esq.                          Wes Williams Jr., Esq.
                                  7   Nevada Bar No. 10351                                Nevada Bar No. 6864
                                  8   HOWARD & HOWARD ATTORNEYS PLLC                      LAW OFFICES OF WES
                                      3800 Howard Hughes Pkwy.                            WILLIAMS JR., P.C.
                                  9   Suite 1000                                          3119 Lake Pasture Rd., P.O. Box 100
                                      Las Vegas, NV 89169                                 Schurz, NV 89427
                                 10   Tel. (702) 257-1483                                 Tel. (775) 530-9789
HOWARD & HOWARD ATTORNEYS PLLC




                                      Email: jwf@h2law.com                                Email: wwilliamslaw@gmail.com
                                 11
                                      Attorneys for Plaintiff KIND Macayo, LLC            Attorneys for Defendant Macayo Vegas, Inc.
                                 12

                                 13

                                 14   By: /s/ J. Colby Williams
                                      J. Colby Williams, Esq.
                                 15   Nevada Bar No. 5549
                                 16   CAMPBELL & WILLIAMS
                                      700 South Seventh Street
                                 17   Las Vegas, NV 89101
                                      Tel. (702) 382-5222
                                 18   Email: jcw@campbellwilliams.com

                                 19   Attorneys for Defendants
                                      Blue Macaw Mexican Restaurant LLC,
                                 20   Edmon Haddad and Penny Haddad
                                 21                                             Order
                                 22
                                          Based on the parties' stipulation [ECF No. 39] and good cause appearing, IT IS
                                 23 HEREBY ORDERED that plaintiff KIND Macayo, LLC's claims are DISMISSED with
                                    prejudice.
                                 24

                                 25         IT IS FURTHER ORDERED KIND Macayo, LLC's motion for a preliminary
                                    injunction [ECF No. 4] and defendant Macayo Vegas, Inc.'s cross-motion to dismiss [ECF
                                 26 No. 22] are DENIED as moot.

                                 27
                                            I have reviewed the redacted portions of the Verified Complaint for Injunctive Relief
                                 28 and Damages, Exhibits B and C to that pleading, and the redacted portions of the motion for
                                    injunctive relief in camera, and I conclude that KIND Macayo, LLC has shown good cause and
                                                                                      2
                                  1   and compelling reasons exist to seal these judicial records because they contain or discuss
                                      trade-secret and similar confidential information that a competitor could use for its own
                                  2   advantage and KIND Macayo, LLC's disadvantage. In re Midland Nat. Life Ins. Co.
                                  3   Annuity Sales Practices Litig., 686 F.3d 1115, 1119 (9th Cir. 2012); Foltz v. St. Farm
                                      Mut. Auto Ins. Co., 331 F.3d 1122, 1135-36, 1138 (9th Cir. 2003); Kamakana v. City &
                                  4   Cty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006). Thus, IT IS FURTHER
                                      ORDERED that KIND Macayo, LLC's motion to seal [ECF No. 5] is GRANTED.
                                  5

                                  6          The Clerk of Court is directed to MAINTAIN the seal on ECF Nos. 6, 7, 8, and
                                      9 and CLOSE this case.
                                  7

                                  8
                                                                                ____________________________________
                                  9                                             U.S. District Judge Jennifer A. Dorsey
                                                                                DATED: October 30, 2019
                                 10
HOWARD & HOWARD ATTORNEYS PLLC




                                 11

                                 12

                                 13

                                 14

                                 15

                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28

                                                                                     3
